Order dated April 30, 1956, insofar as it denies the application for a hearing reversed on the law and facts and otherwise order affirmed, and matter remitted to the Monroe County Court for a hearing on the issues. Appeal from order dated November 9, 1956, dismissed as academic. Memorandum: The moving papers set up claims of fraud, deceit and coercion in connection with the defendant’s plea of guilty and conviction. In answer, the District Attorney has produced a transcript of the court proceedings upon arraignment, plea and sentence. While this transcript puts in issue the claims of the relator, these claims are not “conclusively refuted by unquestionable documentary proof ”. (People v. Bichetti, 302 N .Y. 290, 296.) Relator is therefore entitled to a hearing. (People v. Bobson, 285 App. Div. 1112.) All concur, except Vaughan and Goldman, JJ., who dissent as to the reversal and vote for affirmance of the orders appealed from. (Appeal from two orders of Monroe County Court, (1) denying application by defendant to vacate a judgment convicting him of criminally receiving stolen property and for a withdrawal of his plea of guilty, and (2) denying defendant’s application for a reconsideration of the motion for a writ of error coram nobis.) Present—McCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ. [See 5 A D 2d 755.]